DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment filed on 12/27/2021
Claims 1-5, 7-11 are currently pending and have been examined
This action is made Final

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Applicant has argued, on pages 8-9, that Suganuma does not teach that the unloaded programs from the system are driving programs, and that Cudsi does not teach the unloading of the autonomous driving programs, but of other programs, and that this combination does not teach the original claim language of claim 1. While examiner does agree that when considered alone, these two references do not disclose the entirety of the original limitations of claim 1, when combined in a way which would have been obvious to one skilled in the art at the time of the effective filing date, the limitations of claim 1 are fully taught by the combination of Suganuma and Cudsi. Through the combination of Suganumas use of multiple critical programs in multiple storage devices and its unloading of less critical programs in the event of a failure, with the addition of Cudsis teaching of autonomous vehicle programs would combine to teach a control system which encompasses both autonomous vehicle control, and other, programs on a same storage device. In the event of a failure of a storage device, the system of Suganuma would know the vehicle control program, taught by Cudsi, is the critical program, as it is well known in the art that vehicle safety that control over an 
Applicant has further argued on page 9 that You does not teach the starting of an evacuation maneuver when a load failure is detected. You teaches the starting of an evacuation maneuver when a system failure is found, a type of warning of faulty programming or components. When combined as would be obvious to one skilled in the art, as shown in the rejection, with Robsahm, which teaches a system which creates an alert in the event that a new replacement code has not been properly installed, the system would then create an alert when the loading of the autonomous vehicle program has failed after an original failure. The alert would then feed into the teaching of You which would cause the evacuation maneuver as described in You.
Applicant has further argued on page 9 that You does not teach an evacuating maneuver in that it merely teaches stopping of the vehicle and not a slow deceleration which describes the evacuation procedure in the instant specification. Examiner agrees that it is not explicitly stated that You slowly decelerates the vehicle to a stop, the system does cause the vehicle to stop/ cause the vehicle to stop. It is well known in the art that vehicles suddenly stopping in a roadway is a hazardous condition which is unexpected by other drivers and will greatly increase the likelihood of a collision, an objective that autonomous vehicles are created to avoid. It is therefore shown that an autonomous vehicle stopping movement would still be “slowly” decelerated to some degree as it is known in the art that a sudden stop is hazardous to the passenger and other vehicles. 
. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a load control unit that controls loading of the programs,”  in claims 1, 4, 6, & 11, “a failure detection unit that detects a failure” in claims 1, 4, & 11, and  “a notification control unit that controls a notification issued by a notification unit” in claim 4

A review of the specification shows that the following appears to be the corresponding structure of the “load control unit”, a “failure detection unit” and “a notification control unit” Described in the specification for the 35 U.S.C. 112(f) limitation: “The load monitoring unit 530 and the notification control unit 540 are implemented by the same ECUs as the ECUs that implement the load control unit 510 and the failure detection unit 520. The load monitoring unit 530 and the notification control unit 540 may be implemented by ECUs different from the ECUs that implement the load control unit 510 and the failure detection unit 520. In addition, the load monitoring unit 530 and the notification control unit 540 may be implemented by different ECUs.” pg. 17-18, 20-1 “An autonomous driving control device may be implemented by a control device called an electric control unit (ECU) having a central processing unit (CPU), random access memory (RAM), and read only memory (ROM).” Page 1, 21-25. “some of the components implemented by hardware may be replaced with software, and in reverse, some of the components implemented by software may be replaced with hardware. For example, some of the components may be implemented by an integrated circuit, a discrete circuit, or a module with a combination of these circuits. When some or all of the functions of the present disclosure are implemented by software, the software (computer programs) can be provided in a form that is stored in   computer-readable recording media.  The "computer-readable recording media" include not only portable recording media such as flexible discs and CD-ROMs but also internal storage devices in computers such as various RAMs and ROMs and external storage devices fixed to computers such as hard disks. That is, the "computer-readable10 recording mea" broadly mean arbitrary recording media that store data” page 29-29, 24-11.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suganuma (U.S. Pat 6463373) in view of Cudsi (CN 104670110 A), Robsahm (U.S. Pub No. 20070226726) and You (U.S. Pub No.20150142244)

Regarding Claim 1
	Suganuma Teaches
An autonomous driving control device to be installed and used in a vehicle, comprising:
a plurality of control devices that each have a first storage  unit and a processing unit executing programs loaded into the first storage unit; (“A first aspect of this invention provides a fail-safe system used in integrated control of a vehicle.” Col 2, 63-64; “Each of the ECUs 1-7 includes a microcomputer having a combination of an input/output port, a processing section, and a memory. Each of the ECUs 1-7 operates in accordance with a control program stored in its memory.” Col 9, 26-29)

a load control unit that controls loading of the programs into the respective first storage unit of the plurality of control devices; (“The manager ECU 10 determines the destination to which each of the basic programs is downloaded in accordance with the order given by the priority degrees. The manager ECU 10 transmits the basic program to the determined destination.” Col 14, 1-3 The Manager controls where the program will be loaded, each controller has a first memory unit which it will be loaded into)

a second storage unit that stores the programs; and (“The memory in the manager ECU 10 stores basic programs for implementing the simplified basic functions of the engine ECU 1, the transmission ECU 2, and the travel control ECU 3 which are necessary to move the vehicle. In the event that one of the ECU 1, the transmission ECU 2, and the travel control ECU 3 fails, the basic program related to the failed program is executed by one of other ECUs (normal ECUs).” Col 13, 12-18 ECU 10 is a secondary storage unit)
a failure detection unit that detects a failure in at least one of control devices out of the plurality of control devices,  (“when the failure detecting means detects a failure of one of the structural-element control portions which is necessary for travel of the vehicle” Col 3, 17-19)
wherein the programs include [autonomous] driving programs  of the vehicle and other programs different from the autonomous driving  programs, (Suganuma  “In the event that the travel control ECU 3 fails, …for the execution of the basic program corresponding to the basic function of the travel control ECU 3 … and selects one from the ECUs 1-2 and 4-7 as a substitute for the failed travel control ECU 3 on the basis of … Specifically, the download destination to be selected is required to be lower in priority degree than the travel control ECU 3 (the priority degree "A"). Therefore, the first body ECU 6 (the priority degree "B"), the navigation ECU 5 (the priority degree "C"), the air-conditioner ECU 4 (the priority degree "D"), and the second body ECU 7 (the priority degree "E") which are lower in priority degree than the travel control ECU 3 are preliminarily selected. Among the ECUs 4-7, the navigation ECU 5 and the air-conditioner ECU 4 are further selected as ones which meet the requirements related to the minimum processing speed and The controllers hold “other” programs different from the autonomous driving programs e.g. AC controller)

when the failure is detected, the load control unit unloads at least some of the other programs from the first storage unit of a normal control device out of the plurality of control devices, (“when the failure detecting means detects a failure of one of the structural-element control portions which is necessary for travel of the vehicle, selecting one from non-failed ones of the structural-element control portions as a download destination in accordance with the priority degrees and downloading the substitute program corresponding to the failed structural-element control portion into the selected download-destination structural-element control portion” col 3, 17-24; “features that the downloading means comprises means for erasing a main control program from a memory area in the download-destination structural-element control portion, and for writing the substitute program thereinto.” Col 8, 31-33)

and loads the autonomous driving program corresponding to that loaded in the first storage unit of a failed control device, from the second storage unit into the first storage unit of the normal control device. (“The memory in the manager ECU 10 stores basic programs for implementing the simplified basic functions of the engine ECU 1, the transmission ECU 2, and the travel control ECU 3 which are necessary to move the vehicle. In the event that one of the ECU 1, the transmission ECU 2, and the travel control ECU 3 fails, the basic program related to the failed program is executed by one of other ECUs In the event that the travel control ECU 3 fails, the manager ECU 10 … selects one from the ECUs 1-2 and 4-7 as a substitute for the failed travel control ECU 3 … The substitute ECU corresponds to a destination to which the basic program is downloaded from the manager ECU 10.” Col 16, 1-16; Program from a first memory has been downloaded from a secondary memory onto a functional first memory)

Although Suganuma teaches wherein the program includes… other programs different from the autonomous driving program, as shown in the mapping above, Suganuma does not explicitly teach wherein the programs include autonomous driving programs of the vehicle, however Cudsi does explicitly teach:

wherein the programs include autonomous driving programs of the vehicle and other programs different from the autonomous driving programs, (Element 100 of fig. 1 shows storage of autonomous driving and non-autonomous driving programs; “An exemplary vehicle system comprises controlling autonomous mode controller of the vehicle in the autonomous mode and when the vehicle is operating in autonomous mode, displaying the media content of an entertainment system controller. projection screen of the entertainment system drives vehicle in the projector on the projection screen projected media content.” [0020] Both programs for autonomous driving as well as a program for displaying media content are held in the vehicle )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suganuma. to include the teachings of using both autonomous driving programs and other, non-autonomous driving programs within the same system as taught by Cudsi to allow for The system to have critical programs for  the autonomous system loaded alongside non-critical programs which would be selected as the lowest priority program to be offloaded in the case of a control failure. This was achieved by substituting vehicle programs for autonomous vehicle programs which leads to the predictable results of creating a redundant autonomous vehicle control system.

Suganuma and Cudsi does not teach the autonomous driving control device further comprising: a load monitoring unit that monitors whether loading of the programs by the load control unit has succeeded, wherein when it is detected that the loading of the autonomous driving program corresponding to that loaded in the first storage unit of the failed control device into the first storage unit of the normal control device has failed. However, Robsahm does explicitly teach:

a load monitoring unit that monitors whether loading of the programs by the load control unit has succeeded, (“The present invention provides for an installation program that is capable of determining that an installation error has occurred (or will occur)’ [0017];  “A determination is then made as to whether the installation was successful (step 310)... If the installation errors that occurred cannot be corrected, an indication is made that an uncorrectable installation error has occurred (step 350).” [0023] The unit monitors if loading and installing of a new program has been properly completed, if the program was not installed properly it creates an indication)

when it is detected that the loading of the automated driving program loaded in the first storage unit of the failed control device into the first storage unit of the normal control device has failed, (“The present invention provides for an installation The unit monitors if loading and installing of a new program has been properly completed, if the program was not installed properly it creates an indication)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suganuma and Cudsi to include the teachings of checking for the proper installation of a replacement program and indicating if the installation was not completed as taught by Robsahm to maintain safety of the rider in the case installation was not successfully. Predictable results are found by substituting a generic computer program with autonomous driving programs in that when the program is not loaded, a warning is created to indicate that loading was not successful.

Suganuma, Cudsi, and Robsahm does not teach: the normal control device causes the vehicle to perform an evacuating operation. However, You explicitly teaches:

	the normal control device causes the vehicle to perform an evacuating operation. (“When the autonomous navigation system is not recovered after the software reboot, the controller 40 may be configured to output a control signal that has an instruction to stop the autonomous navigation vehicle” [26] The vehicle would stop by having the brakes applied which would slowly bring the vehicle to a stop, which is the same as described in the specification of the instant application “In the present embodiment, the evacuating operation means an operation of gradually decreasing the velocity of the vehicle. The autonomous driving main control unit controls the brake ECU 720 to implement the evacuating operation.” pg. 14, 1-4)

It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Suganuma, Cudsi, and Robsahm to include the teachings of bringing the vehicle to a stop when the automated control system has failed as taught by You because then “Traffic accidents may be prevented.” (see at least [32])

Regarding claim 2
	As shown in the rejection above, the combination of Suganuma, Cudsi, Robsahm, and You disclosed the limitations of claim 1.
	Suganuma further teaches:

wherein the [autonomous driving] program loaded in the first storage unit of the failed control device includes a program for implementing a function different from a function implemented by the [autonomous driving] program loaded in the first storage unit of the normal control device (“The memory in the manager ECU 10 stores basic programs for implementing the simplified basic functions of the engine ECU 1, the transmission ECU 2, and the travel control ECU 3 which are necessary to move the vehicle. In the event that one of the ECU 1, the transmission ECU 2, and the travel control ECU 3 fails, the basic program related to the failed program is executed by one of other ECUs (normal ECUs).” Col 13, 12-18; “In the event that the travel control ECU 3 fails, the manager ECU 10 … selects one from the ECUs 1-2 and 4-7 as a substitute for the failed travel control ECU 3 … The substitute ECU corresponds to a destination to which the basic program is downloaded from the manager ECU 10.” Col 16, 1-16; ECUs 1-7 each have programs different from each other loaded into their memory enabling them to implement different functions)


	Suganuma does not explicitly teach wherein the autonomous driving program loaded in the first storage unit of the failed control device includes a program for implementing a function different from a function implemented by the autonomous driving program loaded in the first storage unit of the normal control device. However, Cudsi does explicitly teach 
	
wherein the autonomous driving program loaded in the first storage unit of the failed control device includes a program for implementing a function different from a function implemented by the autonomous driving program loaded in the first storage unit of the normal control device (Fig 1; “An exemplary vehicle system comprises controlling autonomous mode controller of the vehicle in the autonomous mode and when the vehicle is operating in autonomous mode, displaying the media content of an entertainment system controller. projection screen of the entertainment system drives vehicle in the projector on the projection screen projected media content.” [0020] The system houses both autonomous driving programs and other programs) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suganuma to include the teachings of using autonomous driving programs within the same system as taught by Cudsi to allow for The system to have different autonomous driving programs which are different from each other to allow the takeover of critical functions when failure of a controller occurs. This was achieved by substituting vehicle programs for autonomous vehicle programs which leads to the predictable results of creating a redundant autonomous vehicle control system.


Regarding claim 7
As shown in the rejection above, the combination of Suganuma, Cudsi, Robsahm, and You disclosed the limitations of claim 1.

You further teaches:
wherein the evacuating operation is an operation of gradually decreasing a velocity of the vehicle. (“When the autonomous navigation system is not recovered after the software reboot, the controller 40 may be configured to output a control signal that has an instruction to stop the autonomous navigation vehicle” [26] In stopping the vehicle, it would gradually decrease velocity by having the control system apply breaking)

Regarding Claim 8
As shown in the rejection above, the combination of Suganuma, Cudsi, Robsahm, and You disclosed the limitations of claim 1.

You further teaches:

	wherein, when the failure is detected and the vehicle is stopped, the load control unit switches the driving mode of the vehicle from the autonomous driving mode to the manual driving mode. (“When the autonomous navigation system is not recovered after the software the controller 40 may be configured to output a control signal that has an instruction to stop the autonomous navigation vehicle” [26] “When failure occurs in such an autonomous navigation system, … control may be switched from the autonomous navigation vehicle to a driver to allow the driver to drive the autonomous navigation vehicle.” [7] When the autonomous control systems fail the vehicle is given the signal to stop. The vehicle without a functioning autonomous control is also given to the driver, therefore the vehicle will be brought to a stop and manual control will be given to the driver after failure has been detected)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suganuma and Cudsi to include the teachings of bringing the vehicle to a stop when the automated control system has failed and transferring control to manual mode as taught by You Since when the vehicle is stopped until driver is ready to take over driving “by adaptively managing a driver's condition when a failure occurs in an autonomous navigation system, traffic accidents may be prevented.” (see at least [32]).

Regarding Claim 9
	As shown in the rejection above, the combination of Suganuma, Cudsi, Robsahm, and You disclosed the limitations of claim 1.
	
	Suganuma further teaches:
	autonomous driving programs is loaded into the respective first storage units of the plurality of control devices. (“Each of the ECUs 1-7 includes a microcomputer having a combination of an input/output port, a processing section, and a memory. Each of the ECUs 1-7 operates in accordance with a control program stored in its memory.” Col 9, 26-29 “The memory in the manager ECU 10 stores basic programs for implementing the simplified basic functions of the engine ECU 1, the transmission ECU 2, and the travel control ECU 3 which are necessary to move the vehicle. In the event that one of the ECU 1, the transmission ECU 2, and the travel control ECU 3 fails, the basic program related to the failed program is executed by one of other ECUs (normal ECUs).” Col 13, 12-18 this teaches plurality of control devices of which a redundant memory holds backup programs in the first storage unit of the devices)

You further teaches:

wherein, in a state without occurrence of the failure, an emergency evacuation program out of the autonomous driving programs is loaded into the respective first storage unit (“When the failure information indicates a hardware failure of the autonomous navigation system as a result of the determination (204), the controller 40 may be configured to transmit a control signal to the autonomous navigation system providing an instruction to stop the autonomous navigation vehicle (205). When the failure information indicates a software failure of the autonomous navigation system as a result of the determination (204), the controller 40 may be configured to transmit a signal to the autonomous navigation system that provides an instruction for software reboot (206).The above-described method according to the exemplary embodiment of the present invention may be written in a computer program. Further, codes and code segments that configure the computer program may be deduced by computer programmers in the art. In addition, the computer program may be stored in a computer readable recording medium (information storage medium) and may be read and executed by a computer, to implement the method according to the exemplary embodiment of the present invention. The recording medium may include various types of storage medium readable by a computer.” [30-31]; “When the autonomous navigation system is not recovered after the software reboot, the controller 40 may be configured to output a control signal that has an instruction to stop the autonomous navigation vehicle” [26] “When failure occurs in such an autonomous navigation system, … control may be switched from the autonomous navigation vehicle to a driver to allow the driver to drive the autonomous navigation vehicle.” [7] The emergency program is always stored in the system and waits for an emergency situation when it activities the emergency evacuation program to bring the vehicle to a stop)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suganuma, Cudsi, Robsahm to include the teachings of placing an emergency program in the memory of the control for use in an emergency situation as taught by You Since when the vehicle is stopped until driver is ready to take over driving “by adaptively managing a driver's condition when a failure occurs in an autonomous navigation system, traffic accidents may be prevented.” (See at least [32]). By placing the program on the plurality of controllers, redundancy was created to improve the safety of riders in the case of one of the controllers failing


Regarding claim 10
	Claim 10 recites a method having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 11
	Claim 11 recites a method having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suganuma, Cudsi, Robsahm, and You, in further view of Samii (U.S Pub No.20180348754)
Regarding claim 3
As shown in the rejection above, the combination of Suganuma, Cudsi, Robsahm, and You disclosed the limitations of claim 1.

Suganuma, Cudsi, Robsahm, and You does not teach wherein, in a case the normal control device executes the autonomous driving program corresponding to that loaded in the first storage unit of the failed control device, the normal control device executes autonomous driving at a level 2 that is a driving automation level. However, Samii does explicitly teach:

wherein, in a case the normal control device executes the autonomous driving program corresponding to that loaded in the first storage unit of the failed control device, the normal control device executes autonomous driving at a level 2 that is a driving automation level. (“Both the primary and secondary processors 120, 128 are configured to monitor the operations of the respective controller 102, 104 to detect a fault or erroneous state in the respective controllers” [43]; “The secondary memory unit 130 includes data and pre-identified operation software 124a, 124b, 124c, and 124d, which are identical to the pre-identified operational software 124a, 124b, 124c, and 124d of the primary controller 102.” [41]; “The amount of data and software applications stored in the secondary memory unit 130 for executing pre-identified vehicle functions is very small in comparison to the overall software applications App.sub.(i) to App.sub.(n) stored in the primary memory unit 122,” [42]; “The vehicle systems 112 receive instructions simultaneously from both the primary and secondary controllers 102, 104, but normally defaults to In a failure mode, the operation of the system is limited to a subset of functions—for example, the subset could for some systems mean that the system is able to keep the vehicle in the current lane and reacting to static and dynamic objects in the front of the vehicle, while the full set of functions executing in normal mode (i.e., when there are no failures) could involve more functionality such as automatic lane changes and surround vehicle object detection and reaction, in the operational domain of a Level 2 or 3 system.” [38] The autonomous operations of the vehicle becomes reduced when there is a failure of the main system as the critical operations implemented after a controller failure are not as encompassing as the original control program set)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suganuma, Cudsi, Robsahm, and You to include the teachings of Operating the autonomous vehicle at a reduced level of autonomy and intelligence to rely only on critical programs in the event of a controller failure as taught by Samii to allow for “controlling pre-identified functions of the various vehicle systems for enabling the vehicle to safely operate in at least partially autonomous mode.” (see at least [40]).


Regarding Claim 4
As shown in the rejection above, the combination of Suganuma, Cudsi, Robsahm, and You disclosed the limitations of claim 1.

Robsahm further teaches:

a load monitoring unit that monitors whether loading of a program by the load control unit has succeeded; and
[a notification control unit that controls a notification issued by a notification unit to a passenger of the vehicle, wherein] 
when it is determined that loading of the autonomous driving program corresponding to that loaded  in the first storage unit of the failed control
device, into the first storage unit of the normal control device has failed, (“The present invention provides for an installation program that is capable of determining that an installation error has occurred (or will occur)’ [0017]; “A determination is then made as to whether the installation was successful (step 310)... If the installation errors that occurred cannot be corrected, an indication is made that an uncorrectable installation error has occurred (step 350).” [0023] The unit monitors if loading and installing of a new program has been properly completed, if the program was not installed properly it creates an indication)


Suganuma, Cudsi, Robsahm, and You does not teach a notification control unit that controls a notification issued by a notification unit to a passenger of the vehicle, or the notification control unit causes the notification unit to issues a notification for prompting switching to manual driving. However, Samii does explicitly teach:

a notification control unit that controls a notification issued by a notification unit to a passenger of the vehicle, wherein 
when it is [determined that loading of the autonomous driving program corresponding to that loaded in the first storage unit of the failed control device, into the first storage unit of the normal control device has failed,] the notification control unit causes the notification unit to issue a notification for prompting switching to manual driving. (The vehicle systems controller 100 is configured with a fail-operational architecture, such that when a fault or error is detected in the primary or secondary controllers 102, 104, the pre-identified functions of the vehicle systems 112 will continue to operate for a predetermined length of time as the controller 102, 104 having the fault goes into fail-silent. The predetermined length of time should be sufficient in length to at least allow for the vehicle systems controller 100 or the vehicle systems 112 to generate an alert notifying the human driver of the failed controller 102, 104 and for a human driver (or remote operator) to react by taking manual control of the motor vehicle.” [0037]; “The alert may be a visual alert such as a warning light in the instrument cluster, a message on a display monitor in the dash, or a notification on a heads-up display to notify the human driver of the fault in the vehicle systems controller 100.” [0044] The disclosed has a notification unit which notifies driver to take over manual control of vehicle when a processor fails, which is the same action as the processer not having new program loaded properly onto it)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suganuma, Cudsi, Robsahm, and You to include the teachings of notifying the driver to a failure of the control system and notifying the driver to take manual control of the vehicle as taught by Samii to allow for “controlling pre-identified functions of the various vehicle systems for enabling the vehicle to safely operate in at least partially autonomous mode.” (see at least [40]).

Regarding Claim 5
Suganuma, Cudsi, Robsahm, and You, and Samii disclosed the limitations of claim 4.

	Samii Further teaches
	wherein, in a case where there has been an input of a driving operation by the passenger, the normal control device switches a driving mode of the vehicle from an autonomous driving mode to a manual driving mode. (“The vehicle systems 112 will switch to the commands from the secondary controller 104, which will continue to function until the sooner of a predetermined amount of time has lapsed or when the human driver takes manual control of the vehicle. The vehicle systems controller 100 may detect that the human driver has taken manual control by having the human driver actuate a button or touch screen to acknowledge the alarm and/or detect an input such as a movement of steering wheel, brake pedal, or gas pedal by the human driver. After such time, the secondary controller 104 will shut down and the vehicle defaults into full manual mode.” [0044] the 2nd control unit is functioning normally and functions autonomously until input from the driver has been given to take over vehicle control)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668